DAUKSCH, Judge.
Petitioner seeks our Writ of Certiorari to the circuit court to review its decision, in its appellate capacity, affirming a conviction in the county court. This petition was filed before the effective date of the new appellate rules. While petitioner urges error and brings up a partial transcript of the trial, he has failed to bring us the entire transcript and we cannot, from an inadequate record, determine if the alleged error was harmful or harmless. Of course, all judgments come to us presumed correct and it is petitioner’s burden to demonstrate otherwise. Pierson v. Sharp, 283 So.2d 880 (Fla.4th DCA 1973); Johnson v. Eatonville, 203 So.2d 664 (Fla.4th DCA 1967); Rosenstein v. Raticoff, 265 So.2d 387 (Fla.4th DCA 1972); Schmotzer v. Poisson, 345 So.2d 769 (Fla.4th DCA 1977); Johnson & Panico, P. A. v. Couch, 350 So.2d 1080 (Fla.4th DCA 1977).
Petition for Writ of Certiorari is DENIED.
CROSS and MOORE, JJ., concur.